McCulloch, C. J. (dissenting). It is entirely a matter of speculation, and without substantial support in the proof, that the company ever wrote a letter to the insured extending the date of payment of the note to November 1, 1918. When the notice was sent out on October 30, it was after the death of the insured, the company not being advised of that fact, and it is without probative force, and has no place in this case. It does not tend to establish the fact that there' had been an agreement for an extension of the note, nor is there, according to my view, any ground for holding that the company waived the forfeiture after the death of the insured by entering into negotiations with appellee. There was nothing in the world done by the agents of the company to induce appellee to change her course of conduct or to incur expense other than the mere fact that they permitted her to carry on negotiations in an effort to secure payment of the policy. The blanks sent out for proofs of death contained an express notice that no liability was recognized. The company denied liability under the policy, and all that was offered in settlement was by way of compromise. It is very well settled by decisions of this court, and it is an elemental principle of the law of evidence, that evidence of an offer to compromise is not competent in the trial of an issue concerning the liability for the matter sought to be compromised. The court erred in admitting the testimony as to compromise for any purpose. The trial court ruled that the testimony concerning the proposed compromise was not competent “as indicating financial liability on the part of the company,” but that the testimony could be considered as indicating a course of conduct on the part of the company tending to prove that it had waived the forfeiture. The effect of this ruling was to tell the jury that the testimony was not competent as directly establishing liability, but it might be considered indirectly for the purpose of establishing liability in showing a course of conduct on the part of the company which rendered it liable under the policy. It seems to me to be a very novel proposition, to say the least of it, to declare the law to be that testimony concerning a proposed.1 compromise is not admissible as direct evidence of liability, but that it may be received as indirect evidence as tending to establish a waiver of forfeiture. The evidence was not admissible at all, for, if received at all, it was necessarily considered for the purpose of establishing liability, i. e., a waiver of the defense of forfeiture. Mr. Justice Smith concurs in this dissent.